DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 274-281 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 259 and 260 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 259 is not clearly understood because “the base” lacks a clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 250-252, 259, 260, 262-264, and 271 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al. (US 2003/0011180).
Coffman et al. discloses a unitary rack (10) comprising a barrier (20) in opposition to the rear window (24) when mounted to the vehicle to prevent oversized objects from contacting the rear window (24), as shown in Figures 1-4.  The barrier (20) includes a plurality of apertures defined between a respective plurality of merging barrier members (42-58) to provide a line of sight from the cab through the barrier via the apertures, as shown in Figure 1.  In reference to claim 251, the barrier (20) is in alignment with the rear window (24), as shown in Figure 1.  In reference to claim 252, the apertures prevent oversized objects from passing through the apertures, as shown in Figure 1.  In reference to claim 259, the barrier (20) is welded to base (26,28) to form a unitary one piece construction, as disclosed in paragraph [0025].  In reference to claim 260, the base (26,28) comprises a first mounting bracket (26) and a second mounting bracket (28), as shown in Figure 1.  Each bracket (26,28) has a lower mounting  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 253 and 265 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US 2003/0011180) in view of Crandall et al. (US 2018/0111562).
Coffman et al. does not disclose the claimed dimension.
Crandall et al. teaches forming a rack that has a height of at least 18 inches, as disclosed in paragraph [0093].
.
Claim 254 and 266 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US 2003/0011180) in view of Crandall et al. (US 2018/0111562).
Coffman et al. does not disclose the claimed dimension.
Crandall et al. teaches forming a rack that has a width of at least 60 inches, as disclosed in paragraph [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rack of Coffman et al., with a width of at least 60 inches, as taught by Crandall et al., to provide a protective barrier with sufficient size to cover any rear window to ensure safety.
Claim 255, 256, 267, and 268 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US 2003/0011180) in view of Cole (US 2005/0052055).
Coffman et al. does not disclose the internal rounded corners.
Cole teaches rounding internal corners on element (90) of the rack, as shown in Figure 1.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form every internal corner of Coffman et al. with a round, as taught by Cole, to improve aesthetics and ease of manufacturing.
Claim 257 and 269 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US 2003/0011180) in view of Cole (US 2005/0052055).
Coffman et al. does not disclose the external rounded corners.
Cole teaches rounding external corners on element (90) of the rack, as shown in Figure 1.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form externals corners of Coffman et al. with a round, as taught by Cole, to improve aesthetics and ease of manufacturing.
Claim 258 and 270 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Coffman et al. (US 2003/0011180) and Cole (US 2005/0052055), as applied to claims 257 and 269.
Coffman et al., as modified, does not disclose the size of the external rounded corners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rounded externals corners of Coffman et al., as modified, with a minimum radius of at least one inch to improve aesthetics and ease of manufacturing.
Claim 261, 272, and 273 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (US 2003/0011180) in view of O’Leary (US 2015/0273987).
Coffman et al. does not disclose forming the rack from injection molded plastic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rack of Coffman et al. from injection molded plastic, as taught by O’Leary, to provide a lightweight, corrosion proof rack that is inexpensive to manufacture.
Allowable Subject Matter
Claims 282-293 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter for claim 282 is the claimed range of acute angle formed between the ray of the at least one load distributing member and the normal axis of the load supporting member, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        April 28, 2021